NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TOY L. WILLIAMS,                                No. 15-35085

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05343-MAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                             Submitted July 18, 2019**

Before: GOODWIN, FARRIS, and LEAVY, Circuit Judges.

      Toy L. Williams appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Williams’s application for

supplemental security income (“SSI”) under Title XVI of the Social Security Act.

At step five of the sequential evaluation process, the administrative law judge


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“ALJ”) determined that Williams could perform jobs that exist in significant

numbers in the national economy. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we

affirm.

      The ALJ provided clear and convincing reasons for partially rejecting

Williams’s testimony by explaining that Williams’s reported activities were

inconsistent with her testimony regarding the severity of her impairments. See

Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005) (ALJ may consider a

claimant’s inconsistent statements in rejecting the claimant’s testimony); Thomas

v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (ALJ may consider a claimant’s

lack of substantial work history with respect to the claimant’s credibility regarding

her inability to work). The ALJ did not err in considering the lack of objective

medical evidence to support Williams’s assertions regarding the severity of her

limitations. See Burch, 400 F.3d at 681 (“Although lack of medical evidence

cannot form the sole basis for discounting pain testimony, it is a factor that the ALJ

can consider in his credibility analysis.”).

      The ALJ provided specific and legitimate reasons, supported by substantial

evidence, for assigning little weight to the contracted opinions of examining

sources Dr. Brown and Dr. Neims by stating that their opinions were based largely

on Williams’s non-credible self-reports and were inconsistent with the other


                                           2                                    15-35085
evaluations See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (ALJ

may reject a medical opinion that is based on a claimant’s self-reported

information where the ALJ has found the claimant non-credible); Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (ALJ need not accept an opinion

that is based on self-reported information that is inadequately supported by clinical

findings).

      The ALJ provided germane reasons, supported by substantial evidence, for

partially rejecting the opinion of treating physician’s assistant Rachel McElvain

regarding Williams’s physical impairments by stating that McElvain’s opinion was

inconsistent with the medical evidence. See Molina, 674 F.3d at 1114 (ALJ must

give reasons that are germane to each witness to discount the opinions of non-

medical sources).

      The ALJ provided germane reasons, supported by substantial evidence, for

partially rejecting the opinions of lay witnesses Debra Crane, Keith J. Hoppe, and

Lisa Martin by stating that their opinions were substantially similar to Williams’s

own testimony, which the ALJ found non-credible. See Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (where an ALJ has properly

discounted a claimant’s testimony as non-credible, those reasons are germane for

rejecting similar lay witness testimony).




                                            3                                 15-35085
      We do not consider any issues that Williams failed to specifically argue in

her opening brief. See Carmickle v. Comm’r, Soc. Sec. Admin., 553 F.3d 1155,

1161 n.2 (9th Cir. 2008) (this court will not consider issues that are not specifically

and distinctly raised in the opening brief).

      AFFIRMED.




                                           4                                    15-35085